Exhibit 10.72

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

02 August, 2010   CONFIDENTIAL   LEC-LTR-16000-V2.0

This amendment (“Amendment One”) is effective from the 17 day of August 2010
(“Effective Date”)

BETWEEN

ARM LIMITED whose registered office is situated at 110 Fulbourn Road, Cambridge
CB1 9NJ, England (“ARM”);

and

APPLIED MICRO CIRCUITS CORPORATION whose principal place of business is situated
at 215 Moffett Park Drive, Sunnyvale, CA 94089 (“AMCC”).

WHEREAS

 

  A. This Amendment One refers to and amends the terms and conditions of the
Annex 1 for the ARM v8-A Architecture, document number LEC-ANX-02052 effective
July 14, 2010 between ARM and AMCC (the “ARM v8 Annex”), which forms part of and
is incorporated into the Technology License Agreement document number
LEC-TLA-00606 entered into between the parties on March 31, 2009, as amended
(the “TLA”).

 

  B. The parties wish to (i) add a deliverable; and (ii) clarify the disclosure
rights of certain ARM Technology with respect to LICENSEE’s Designer identified
as Veloce Technologies, Inc.

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby agree as follows:

 

  1. All definitions contained in the ARM v8 Annex and TLA shall have the same
meanings and apply to this Amendment One.

 

  2. In Section 1 Subsection 1 of the ARM v8 Annex (“ARM v8-A Architecture
Deliverables”), delete Part B in its entirety and replace it with the following:

PART B ARCHITECTURE VALIDATION

 

Part Number

  

Description

  

Disclosure Rights

  

Delivery Date

[…***…]    […***…]    […***…]    […***…]

 

(*) solely to the Designer identified as Veloce Technologies, Inc. Disclosure of
the AVS is not permitted to any other Designer or third party.

 

  3. In Section 1 Subsection 2 of the ARM v8 Annex, add the following new Part
B:

PART B ARCHITECTURE VALIDATION

 

Part Number

  

Description

  

Disclosure Rights

  

Delivery Date

[…***…]    […***…]    […***…]    […***…]

 

AP/MH    Page 1 of 2    ARM /AMCC



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

 

02 August, 2010   CONFIDENTIAL   LEC-LTR-16000-V2.0

 

(*) solely to the Designer identified as Veloce Technologies, Inc. Disclosure of
the AVS is not permitted to any other Designer or third party.

 

  4. In Section 2 of the ARM v8 Annex, add the following to the end of Clause
B.2 (“License Restrictions”):

[…***…]

 

  5. Add the following new Clause K to Section 2 of the ARM v8 Annex:

 

  K. Subcontracting Design

 

  K.1 For the purposes of this Annex 1, Clause 2.2 of the TLA is hereby replaced
in its entirety by the following:

Subcontracting Design

 

2.2 Subject to the provisions of Clause 3 (Confidentiality), LICENSEE may
exercise the right to have ARM Compliant Products designed by any Designer,
provided that; (i) LICENSEE does not grant to the Designer any license in
respect of the ARM Technology for any other purpose; and (ii) LICENSEE ensures
that each Designer;

 

  (a) is subject to contractual obligations of confidentiality in respect of the
ARM Confidential Information and ARM Technology which are in substantial
accordance with the provisions of Clause 3.3;

 

  (b) is subject to a contractual obligation to deliver and assign the ownership
of any and all work product and intellectual property embodied therein including
any Input (as defined in Clause I.1 of Section 2 of this Annex) resulting from
Designer’s access to and use of the ARM Confidential Information and ARM
Technology solely to LICENSEE and not to use such work product for any other
purpose; and

 

  (c) is subject to a contractual obligation to return any ARM Confidential
Information and ARM Technology to LICENSEE on the earlier of; (1) the completion
of the design; (2) the end of the contractual confidentiality period (in the
agreement between LICENSEE and Designer) for the relevant ARM Confidential
Information or ARM Technology; and (3) with respect to the ARMv7 AVS, the period
specified in Section 2 Clause B.2 of this Annex.

If any Designer breaches the obligations imposed upon it pursuant to LICENSEE’s
obligations under Clauses 2.2(ii)(a) to 2.2(ii)(b), LICENSEE agrees that such
breach shall be treated as a material breach of this TLA by LICENSEE which shall
entitle ARM to terminate this TLA in accordance with the provisions of Clause
14.2 and LICENSEE shall hold ARM harmless from and keep ARM indemnified against
all and any loss, liability, costs, damages, expenses (including the fees of
lawyers and other professionals), suffered, incurred or sustained as a result of
or in relation to such breach.

 

  K.2 In respect of the Designer identified as Veloce Technologies, Inc.,
LICENSEE agrees that any ARM Confidential Information and ARM Technology
received by Designer, whether received directly from LICENSEE or directly from
ARM, shall be subject to the terms and conditions in Clause 2.2 of the TLA.

 

  6. Except as specifically modified herein, all the terms and conditions of the
ARM v8 Annex shall remain in full force and effect.

IN WITNESS WHEREOF the parties have caused this Amendment One to be executed by
their duly authorized representative:

 

  ARM LIMITED     APPLIED MICRO CIRCUITS CORPORATION   BY  

/s/

    BY  

/s/

  NAME  

 

    NAME  

[…***…]

  TITLE  

 

    TITLE  

[…***…]

  DATE  

 

    DATE  

17 Aug 2010

 

AP/MH   Page 2 of 2   ARM /AMCC